Citation Nr: 0216364	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  96-49 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
hypertension with myocardial infarction and renal 
insufficiency, for the period from June 1, 1995.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2000, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence does not show that the veteran's 
hypertension with myocardial infarction and renal 
insufficiency results in repeated anginal attacks, renders 
more than light manual labor unfeasible; resulted in more 
than one episode of acute congestive heart failure in the 
past year; causes a workload of 3 METs but not greater than 5 
METs to result in dyspnea, fatigue, angina, dizziness, or 
syncope; results in left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent; results in diastolic 
pressure predominantly 120 or more or moderately severe 
symptoms; or result in renal dysfunction manifested by 
constant albuminuria with some edema, definite decrease in 
kidney function or hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  

3.  Service connection is currently in effect for 
hypertension with myocardial infarction and renal 
insufficiency, evaluated as 30 percent disabling, and 
transient ischemic attacks, evaluated as 30 percent 
disabling.

4.  The veteran's service-connected disabilities do no 
preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for hypertension with myocardial infarction and renal 
insufficiency have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005 and 7101 (1997); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.104, 4.115a, Diagnostic Codes 7005 and 
7101 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.15; 4.16; 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [The Board 
notes that there have been two cases of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
Dyment v. Principi, 287 F.3d 1377 (2002) and Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002) that have held 
to the contrary, i.e., that the "duty to assist" provisions 
of Section 3(a) of the VCAA do not have retroactive effect.  
Nevertheless, the Board remains bound by VAOPGCPREC 11-2000, 
which held that they do.]  Regardless, the applicability of 
the VCAA in the instant case is a moot point, as all 
pertinent mandates of the VCAA and implementing regulations 
have been satisfied.

The Board notes that the rating decision and statement of the 
case and supplemental statements of the case provided the 
veteran notice of the specific legal criteria and the 
required evidence necessary for an increased rating for his 
hypertension with myocardial infarction and renal 
insufficiency, and for a TDIU.  The RO has conducted the 
development specified in the June 2000 remand.

Service medical records and VA and private medical treatment 
records have been associated with the veteran's claim file, 
and there is no indication that additional VA or private 
medical records exist that could be obtained.  In July 2000 
correspondence, the RO advised the veteran of the evidence he 
needed to submit in order for VA to process his claim; he was 
requested to provide specified relevant evidence, or provide 
information with which VA could obtain such evidence.  The 
Board therefore finds that the notification requirements of 
VCAA have been satisfied. Quartuccio v. Principi, 16 Vet.App. 
183 (2002).

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board specifically finds that VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  VA has obtained all pertinent 
records regarding the issues on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  There is no indication that there is any 
existing evidence that could shed further light on this 
question.  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the claim. 

Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

The veteran maintains that the current evaluation assigned 
for his hypertension with myocardial infarction with renal 
insufficiency does not adequately reflect the severity of 
that disability.  In addition, the veteran contends that his 
service-connected disabilities prevent him from being 
gainfully employed.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

As noted in the June 2000 remand, the appeal period for the 
veteran's increased evaluation claim begins after June 1, 
1995, and thus the Board will address only such evidence as 
is relevant to this time period.  

In June 1997, the RO effectively service connected two 
conditions (myocardial infarction and renal insufficiency) 
and rated them together with the veteran's hypertension.  
Specifically, the RO increased the veteran's evaluation for 
what it recharacterized as "myocardial infarction with 
hypertension and renal insufficiency," from 10 to 30 percent.  
Review of the September 1998 supplemental statement of the 
case shows that the RO determined that the first evidence of 
possible heart disease was found in a June 1, 1995 
electrocardiogram (EKG).  The RO evaluated the veteran's 
disability under another diagnostic code, specifically, 38 
C.F.R. § 4.104, DC 7005.  The RO assigned an effective date 
of June 1, 1995 for the 30 percent rating.

VA treatment reports, dated between June 1995 and April 1999, 
show that the veteran received periodic treatment at a 
hypertension clinic, and that he was on medication for 
hypertension.  A VA EKG report, dated June 1, 1995, shows 
that the veteran had a normal sinus rhythm and an old 
inferior infarct.  A VA exercise tolerance test, dated in 
June 1995, shows that the veteran had to be taken off at two 
METs due to severe hypertension (270/120).  There were no EKG 
changes of myocardial ischemia at very low workload.  There 
was no chest pain. The report notes extreme functional 
aerobic impairment.

An August 1996 VA hospital report shows that the veteran was 
treated for a transient ischemic attack in which the symptoms 
resolved in minutes.  He reported that his last TIA had been 
in 1990.  He was asymptomatic on presentation, and there were 
no deficits on examination.  He was noted to weigh over 300 
pounds, and it was stated that magnetic resonance angiography 
(MRA) and magnetic resonance imaging (MRI) could not be 
performed due to his size.  The examiner stated that the 
veteran's symptoms probably came from postural hypertension.  
One page of the August 1996 VA hospital report notes that the 
veteran was employable.  Another page of this report 
indicates that the veteran was unemployable because of 
hypertension, cerebrovascular disease, dyspnea and obesity.

A VA hypertension examination report, dated in December 1996, 
shows that the veteran reported no history of renal disease.  
He did not complain of chest pain, but did report shortness 
of breath.  Minimal edema at the ankles was noted.  The 
diagnoses were severe hypertension, status post myocardial 
infarction, and status post transient ischemic attacks.  

A VA heart and hypertension examination report, dated in 
March 1998, shows that the examiner noted that the veteran 
gave no history consistent with angina and that the history 
of a prior myocardial infarction was very equivocal.  On 
examination, the veteran's blood pressure was 220/120.  
Physical examination was largely unremarkable except for 
massive obesity.  Cardiac examination revealed distant heart 
sounds, but was otherwise unremarkable.  A multigated 
angiogram (MUGA) revealed normal LV (left ventricle) function 
with an ejection fraction of 68 percent, and without regional 
wall motion abnormalities.  The examiner noted the veteran's 
medical history and the results of testing, to include 
Persantine sestamibi and echocardiogram, and concluded that 
there was no evidence of prior myocardial infarction, and no 
clinical evidence of coronary disease.  The examiner further 
stated that although there was some chest pain with some 
features suggestive of angina, on the whole the history was 
atypical.  The examiner further stated that the veteran's 
shortness of breath was the result of his hypertension and 
massive obesity.  In an addendum, dated in August 1998, the 
examiner provided additional explanation for his conclusions.

VA myocardial performance imaging test results, dated in 
March 1998, show that there was normal left ventricular 
ejection fraction (LVEF) function at rest of 58 percent.  The 
impression was small area of mild ischemia at the basal 
portion of the infero-lateral wall.  A VA cardiac blood pool 
imaging test report, dated in April 1998, shows that the LVEF 
was 65 percent, with the normal value stated as greater than 
or equal to 50 percent.  The impression was normal 
biventricular function at rest.

A VA genitourinary examination report, dated in March 1998, 
shows that the examiner noted that the veteran's blood 
pressure was exacerbated by his severe obesity and that the 
combination of elevated blood pressure and his obesity 
limited his physical activity.  A VA genitourinary 
examination report, dated in March 1998, shows that the 
veteran's serum albumin was 3.4gm/dl, with the normal range 
reported as 3.5-5.5.

The claims files contain two letters from a private medical 
doctor, dated in April 1997 and July 1998, which show that 
the physician reported that the veteran had a history of four 
previous TIA's as well as angina.  He further stated that the 
veteran had significant and substantial hypertensive and 
atherosclerotic cardiovascular disease, and sequela from his 
morbid obesity, as well as renal insufficiency secondary to 
hypertension.  The physician added that the veteran's 
exercise tolerance was "approximately across the room."

A VA myocardial performance imaging (MPI) test report, dated 
in October 1999, contains impressions of mild distal 
anteroseptal reversible defect, representing a small area of 
myocardial versus differences in attenuation artifact, 
probable inferior wall attenuation, and normal left 
ventricular ejection fraction at 55 percent.

Outpatient treatment records dated in June 2000 indicate that 
the veteran had his last ALLHAT visit for treatment of high 
blood pressure.  In August 2000, it was noted that the 
veteran's main problem seemed to be morbid obesity.  He had 
not had transient ischemic attacks since 1996.  His blood 
pressure was 193/102 and variable.  It had been 140/85 and as 
high as 200/120, four months earlier.  In October 2000, the 
veteran complained of dyspnea on exertion after 20- 30 feet 
and denied shortness of breath, chest pain, lower extremity 
edema, and paroxysmal nocturnal dyspnea.  March 2002 VA 
treatment reports show that the veteran's blood pressure 
ranged from 220/110 (after the veteran said he had been 
running) and 200/100 (the same appointment after rest) to 
160/104 and 158/100.  

The report of a May 2001 VA Social and Industrial Survey 
provides that the veteran reported working at various jobs 
after service until 1985, when severe headaches and inability 
to climb stairs due to dizziness forced him to cease working 
as an apartment manager.  The veteran reported being service-
connected for a combination of hypertensive heart disease and 
thrombosis of the brain at a combined 50 percent level.  The 
veteran reported that since that time he had not worked due 
to headaches, ischemic attacks and high blood pressure.  He 
explained that he had applied for jobs through 1987 but 
failed the physical examinations.  The veteran was noted to 
be oriented x3 and denied any psychiatric symptoms.  The 
clinical social worker stated that the veteran's service-
connected medical problems had a negative effect on his 
ability to work.  He had jobs in the past but had to leave 
some due to health problems.  His social impairment and 
especially his industrial impairment were assessed to be 
severe due to his service-connected disabilities.  

The report of a May 2001 VA genito-urinary examination 
provides that the veteran's computer records were reviewed as 
were some paper medical records.  The veteran reported 
nocturia x4 over the last three months, with problems with 
dribbling.  His blood pressure was 176/106 standing and 
200/120 recumbent.  Heart rate and rhythm were regular.  
Albumin was within normal limits and there was no edema.  The 
veteran was massively obese.  The impression was that the 
veteran's status overall appeared unchanged in regards to his 
chronic dyspnea.  His hypertension was poorly controlled.  It 
was noted that the veteran might benefit from an alpha 
blocker for his urinary symptoms and he was referred to the 
urology service. 

The report of a May 2001 hypertension examination indicates 
that the veterans files were reviewed.  On physical 
examination, the veteran's blood pressure was 150/100, 
150/100 and 148/100.  The veteran presented with morbid 
obesity, weighed 385 pounds and was having mild difficulty 
carrying this weight on a 6'3" frame.  S1 and S2 were heard 
and there was no murmur or gallop.  The diagnosis was 
hypertension, ischemic heart disease in the past and morbid 
obesity.  

The veteran underwent a VA cardiology examination in June 
2001, the report of which notes that the veteran's file was 
reviewed on the computer.  The examiner set forth the 
relevant history.  The veteran's blood pressure was 189/95 
and he weighed 386 pounds at a height of 75 inches.  The 
veteran appeared as a morbidly obese male.  On examination, 
the size of his heart could not be determined due to his 
obesity.  There was a regular sinus rhythm, with no murmurs, 
rubs or third or fourth heart sounds.  An ECG showed sinus 
bradycardia, an old infarct, probable lateral ischemia.  
There was no edema.  

The diagnosis was stable coronary artery disease, essential 
hypertension, not completely controlled and morbid obesity.  
The examiner commented that there was no evidence of 
congestive heart failure and that at 386 pounds the veteran 
was approximately 186 pounds overweight.  The examiner noted 
that the veteran had a normal left ventricular function on 
echocardiogram.  The source of the veteran's shortness of 
breath was most certainly due to his obesity.  The fact that 
he had normal left ventricular function with no segmental 
wall motion abnormalities and no echocardiographic evidence 
of myocardial infarction in the inferior wall indicated that 
his infarction was apparently very small.  Performing a 
treadmill test here was out of the question as the veteran 
weighed too much for the treadmill.  A nuclear test was out 
of the question because he weighed too much for the camera.  
The examiner stated the opinion that the majority, if not 
all, of the veteran's symptoms were due to his morbid obesity 
and very little if any were due to his coronary artery 
disease and hypertension.  The examiner also opined that if 
it were not for the morbid obesity, the veteran would be able 
to perform light manual labor.  With regard to his 
hypertension, it did not preclude him from performing light 
manual labor but would preclude him from performing heavy 
manual labor.  There was no evidence of congestive heart 
failure and the examiner again stated that it was his opinion 
that the veteran's exercise limitation was most certainly due 
to his morbid obesity in light of his echocardiogram and 
normal left ventricular function.  

The claims file contains evidence that the veteran failed to 
report for a July 2001 VA psychiatric examination.  


Legal Analysis

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective from January 12, 1998, during the pendency of the 
veteran's appeal, the criteria for rating cardiovascular 
disabilities were revised.  See 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997).  Where law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.

Under the provisions of the Rating Schedule effective prior 
to January 12, 1998, arteriosclerotic heart disease, 
following typical history of acute coronary occlusion or 
thrombosis, or with history of substantiated repeated anginal 
attacks, more than light manual labor not feasible, warrants 
a 60 percent evaluation.  Diagnostic Code 7005 (1997).

The revised criteria for rating cardiovascular disorders 
incorporate objective measurements of the level of physical 
activity, expressed numerically in metabolic equivalents 
(METs), at which cardiac symptoms develop.  A 60 percent 
evaluation is warranted for more than one episode of acute 
congestive heart failure in the past year, or; workload of 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Diagnostic Code 7005 (2001).

The Board further observes that METs are measured by means of 
a treadmill test.  However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (2001).

Regarding other possibly applicable Diagnostic Codes, under 
the provisions of the Rating Schedule in effect prior to 
January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) manifested by diastolic pressure 
predominantly 120 or more and moderately severe symptoms 
warrants a 40 percent evaluation.  Diagnostic Code 7101 
(1997).  Under the revised provisions of the rating schedule, 
a 40 percent evaluation is assignable for hypertension when 
the diastolic pressure is predominantly 120 or more.  
Diagnostic Code 7101 (2001).

A 60 percent evaluation for renal dysfunction is assigned 
when renal dysfunction is manifested by constant albuminuria 
with some edema; or, definite decrease in kidney function; 
or, hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  38 C.F.R. § 4.115a.  Albuminuria is 
detected by the presence of albumin (protein) in urine, and 
is also termed proteinuria.  See Dorland's Illustrated 
Medical Dictionary 42, 1370 (28th ed. 1994).

Based on thorough review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 30 percent for 
hypertension with myocardial infarction and renal 
insufficiency under any of the applicable Diagnostic Codes.  

Turning to the provisions of Diagnostic Code 7005 effective 
prior to January 12, 1998, the medical evidence is negative 
for any evidence of arteriosclerotic heart disease, 
substantiated repeated anginal attacks, or that more than 
light manual labor is unfeasible.  In fact, the report of the 
June 2001 VA cardiologic examination indicates that the 
veteran's service-connected disability did not prevent him 
from doing more than light manual labor.  

Turning to the provisions of the revised version of 
Diagnostic Code 7005, the evidence demonstrates that the 
veteran has not had acute congestive heart failure.  His left 
ventricular function has been described as normal and there 
is no showing of ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Regarding whether a workload 
of 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, the Board notes that 
treadmill testing to determine the veteran's workload in 
terms of METS has not been possible due to the veteran's 
obesity.  However, the report of the June 2001 VA cardiologic 
examination report includes no examples of specific 
activities that the examiner believed would lead to dyspnea, 
fatigue, angina, dizziness, or syncope.  In fact the examiner 
noted specifically that in terms of his service-connected 
cardiac disability, the veteran would be able to perform 
light manual labor.  

A 40 percent evaluation is not warranted for hypertension 
under either the previous or revised version of Diagnostic 
Code 7101.  The veteran's blood pressure has not been shown 
to be  manifested by diastolic pressure predominantly 120, or 
moderately severe symptoms.  Similarly, a 60 percent 
evaluation for renal dysfunction is not warranted.  Medical 
evidence of record specifically indicates that the veteran 
was negative for albumin and edema.  As noted above, the 
veteran has not met the criteria for a 40 percent evaluation 
for hypertension.  

The Board recognizes the veteran's own assertions as to the 
severity of his service-connected hypertension with 
myocardial infarction and renal insufficiency.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as one that addresses the 
severity of a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, the veteran's own testimony 
lacks probative value as to the severity of his disability.  

Finally, records from the Social Security Administration 
indicate that the veteran was awarded disability benefits, at 
least in part, based on a psychological report containing 
Axis I diagnoses of schizo-affective disorder, depressed 
type, and borderline intellectual functioning.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 1991).


TDIU

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: 1) if there is 
only one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b) for veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

In addition to the veteran's hypertension with myocardial 
infarction and renal insufficiency, evaluated as 30 percent 
disabling, service connection is also in effect for transient 
ischemic attacks, evaluated as 30 percent disabling.  The 
veteran's combined disability evaluation is 50 percent.  As 
his combined disability evaluation is less than 70 percent, 
he does not presently meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a).  

Similarly, the veteran is not entitled to a TDIU on an extra-
schedular basis, pursuant to 38 C.F.R. § 4.16(b).  In this 
regard, the Board recognizes the opinion set forth in the 
report of the May 2001 VA Social and Industrial Survey that 
the veteran's industrial impairment were severe due to his 
service-connected disabilities.

However, the report of the June 2001 VA cardiologic 
examination includes the opinion that the majority, if not 
all, of the veteran's symptoms were due to his morbid obesity 
and very little if any were due to his coronary artery 
disease and hypertension; that if it were not for the morbid 
obesity, the veteran would be able to perform light manual 
labor; that the veteran's hypertension did not preclude him 
from performing light manual labor; and that the veteran's 
exercise limitation was most certainly due to his morbid 
obesity in light of his echocardiogram and normal left 
ventricular function.  

The Board finds that these June 2001 medical opinions 
outweigh the probative value of the opinion set forth in the 
VA Social and Industrial Survey, and in fact preponderate 
against the claim.  In this regard, the Board notes that it 
is the Board's responsibility to determine the probative 
weight of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Specifically, the June 2001 opinion that the veteran's 
physical limitations are due to his non-service-connected 
obesity was offered by a medical doctor, as opposed to a 
clinical social worker.  It is based on a review of the 
veteran's medical records as well as the findings of a 
current physical examination.  Moreover, the medical doctor 
refers to specific medical findings to support the conclusion 
that the veteran's limitations stem from his non-service-
connected obesity. 

The Board recognizes the veteran's own assertions that his 
service-connected disabilities render him unemployable.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as one 
that distinguishes the physical effects of different medical 
conditions.  Thus, the veteran's own testimony lacks 
probative value as to the issue of whether he is unemployable 
due to his service-connected disabilities.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

An evaluation in excess of 30 percent for hypertension with 
myocardial infarction and renal insufficiency, for the period 
from June 1, 1995, is denied.

A TDIU is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

